Rozier v BTNH, Inc. (2018 NY Slip Op 07574)





Rozier v BTNH, Inc.


2018 NY Slip Op 07574


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


1068 CA 17-01406

[*1]GLASCO ROZIER, PLAINTIFF-APPELLANT,
vBTNH, INC., DOING BUSINESS AS DELAWARE NURSING & REHABILITATION CENTER, DEFENDANT-RESPONDENT. (APPEAL NO. 1.) 


JOY A. KENDRICK, BUFFALO, FOR PLAINTIFF-APPELLANT. 
UNDERBERG & KESSLER LLP, BUFFALO (COLIN D. RAMSEY OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Tracey A. Bannister, J.), entered March 29, 2017. The order, insofar as appealed from, denied those parts of the motion of plaintiff seeking to preclude certain testimony and seeking partial summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Rozier v BTNH, Inc. ([appeal No. 2] — AD3d — [Nov. 9, 2018] [4th Dept 2018])
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court